Exhibit 10.40
CORNERSTONE BIOPHARMA HOLDINGS, INC., a Delaware Corporation
NONSTATUTORY EMPLOYEE STOCK OPTION AGREEMENT

     
Optionee:                                                                  
  Option Grant Date:                                              
 
   
 
  Shares Subject to Option:                                    
 
   
 
  Exercise Price:                                                        

     Cornerstone BioPharma Holdings, Inc., a Delaware corporation (the
“Company”) hereby grants to the optionee named above (the “Optionee”) an option
to purchase the amount of shares of Common Stock set forth above (the “Shares”)
of the Company, at the Exercise Price set forth above and on the terms set forth
herein, and in all respects subject to the terms and provisions of the Company’s
2005 Stock Option Plan (the “Plan”) applicable to nonstatutory stock options,
which terms and provisions hereby are incorporated by reference herein. Unless
the context herein otherwise requires, the terms defined in the Plan shall have
the same meanings herein.
     1. Nature of the Option. This Option is intended to be an nonstatutory
stock option and is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), or otherwise to qualify for any special tax benefits to Optionee.
     2. Date of Grant; Term of Option. This Option is granted as of the Option
Grant Date set forth above, and it may not be exercised later than ten
(10) years from such date.
     3. Option Exercise Price. The exercise price for this Option is the
Exercise Price per Share set forth above, which price is not less than the fair
market value thereof on the date this Option was granted (or not less than one
hundred ten percent (110%) of the fair market value thereof on the date this
Option was granted, if the Optionee owns stock representing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its parents or subsidiaries).
     4. Right to Exercise. This Option shall vest and be exercisable,
cumulatively, during its term as follows:

     
 
 
 
 
  1

          (a) Method of Exercise. This Option shall be exercisable by executing
the Common Stock Purchase Agreement which shall serve as written notice and
state the election to exercise this Option, the number of Shares in respect to
which this Option is being exercised and
 

1   Insert appropriate time based vesting schedule.

 



--------------------------------------------------------------------------------



 



such other representations and agreements as to Optionee’s investment intent
with respect to such Shares as may be required by the Company hereunder or
pursuant to the provisions of the Plan. Such written notice shall be signed by
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company or such other person as may be designated by the Company. The
written notice shall be accompanied by payment of the purchase price. Payment of
the purchase price shall be made by check or such other consideration and method
of payment authorized by the Board pursuant to the Plan. The certificate or
certificates for the Shares as to which this Option shall be exercised shall be
registered in the name of Optionee and shall carry the legends set forth in the
Plan, the Stock Purchase Agreement or the Investment Representation Statement,
as applicable, and/or as required under applicable law.
          (b) Restrictions on Exercise. This Option may not be exercised if the
issuance of the Shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. As a
condition to the exercise of this Option, the Company may require Optionee to
make any representation and warranty to the Company as may be required by any
applicable law or regulation.
     5. Investment Representations. In connection with the acquisition of this
Option, Optionee represents and warrants as follows:
          (a) Investment Intent. Optionee is acquiring this Option, and upon
exercise of this Option, Optionee will be acquiring the Shares for investment
for Optionee’s own account, not as a nominee or agent, and not with a view to,
or for resale in connection with, any distribution thereof.
          (b) Protection of Interests. Optionee, by reason of Optionee’s
business or financial experience, has the capacity to evaluate the merits and
risks of purchasing Common Stock of the Company and to make an informed
investment decision with respect thereto and to protect Optionee’s interests in
connection with the acquisition of this Option and the Shares.
     6. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee for any reason other than death or disability and thereby terminates
Optionee’s Continuous Status as an Employee, Optionee shall have the right to
exercise this Option at any time within thirty (30) days after the date of such
termination to the extent that Optionee was entitled to exercise this Option at
the date of such termination. If Optionee ceases to serve as an Employee, due to
death or disability, this Option may be exercised at any time within six
(6) months after the date of death or termination of such status as an Employee
due to disability, in the case of death, by Optionee’s estate or by a person who
acquired the right to exercise this Option by bequest or inheritance, or, in the
case of disability, by Optionee, but in any case only to the extent Optionee was
entitled to exercise this Option at the date of such termination. To the extent
that Optionee was not entitled to exercise this Option at the date of
termination, or to the extent this Option is not exercised within the time
specified herein, this Option shall terminate.
Notwithstanding the foregoing, this Option shall not be exercisable after the
expiration of the term set forth in paragraph 2 hereof.

2



--------------------------------------------------------------------------------



 



     7. Withholding Tax Liability. The Company reserves the right to withhold,
in accordance with any applicable laws, from any compensation or other
consideration payable to the Optionee any taxes required to be withheld by
federal, state or local law as a result of the grant or exercise of this Option
or the sale or other disposition of the Shares issued upon exercise of this
Option, and if such compensation or consideration is insufficient, the Company
may require Optionee to pay to the Company an amount sufficient to cover such
withholding tax liability.
     8. Nontransferability of Option. This Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law or otherwise, other than by
will or by the laws of descent or distribution, and may be exercised during the
lifetime of Optionee only by such Optionee. Subject to the foregoing and the
terms of the Plan, the terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.
     9. Continuation of Status as an Employee. Neither this Option or the Plan
nor any Option granted thereunder shall confer upon any Optionee any right to
continue in the status of an Employee of the Company, its Parent, Subsidiary or
a successor corporation or limit in any respect the right of the Company or any
such corporations to discharge the Optionee at any time, with or without cause
and with or without notice.
     10. Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, Optionee will not sell,
transfer, assign, encumber or otherwise dispose of (including, without
limitation by operation of law) any of Optionee’s right, title or interest in
and to all or any portion of the Shares except as provided in this Section:
          (a) Right of First Refusal. In the event Optionee desires (or is
required) to sell or transfer in any manner all or a portion of the Shares, the
Optionee shall first offer such Shares for sale to the Company (or its assignee)
at the same price, and upon the same terms (or reasonably similar terms) as
those on which the Optionee is disposing of said Shares (“Right of First
Refusal”). Optionee shall offer such Shares to the Company by delivering a
written notice (the “Notice”) to the Company stating (i) Optionee’s bona fide
intention to sell or otherwise transfer such Shares, (ii) the number of such
Shares to be sold or otherwise transferred, (iii) the price for which Optionee
proposes to sell such Shares and all additional terms and conditions, if any, of
the sale or transfer, and (iv) the name of the proposed buyer or transferee.
Optionee shall attach to the Notice a copy of the written offer, if any, of the
sale or transfer. In the event of a transfer not involving a sale of such Shares
for a specific sum of money, or if, in the sole judgment of the Company’s Board
of Directors, the proposed transfer does not involve a price for the Shares
negotiated by the Optionee and Optionee’s proposed transferee in a bona fide
“arm’s length transaction,” the price of the Shares shall be determined by the
Company’s Board of Directors in the manner specified in Section 10(c) below.
     Within thirty (30) days after the Company’s receipt of the Notice (the
“Acceptance Period”), the Company (or its assignee) may elect to purchase all of
the Shares (or, with the consent of the Optionee, a portion thereof) to which
the Notice refers, at the price per share (or at the fair market value of such
Shares determined pursuant to paragraph 10(c) hereof in the case of a transfer
other than a bona fide arms-length transaction) and on the same terms and
conditions

3



--------------------------------------------------------------------------------



 



(or terms and conditions as similar as reasonably possible) as set forth in the
Notice. If the Company (or its assignee) elects to purchase such Shares
hereunder, it shall notify Optionee either orally or in writing during the
Acceptance Period of its intention to purchase all of such Shares (or, with the
consent of Optionee, a portion thereof) and either (i) set a date and location
for the closing of the transaction on or prior to the last day of the Acceptance
Period, or at such later date as the parties may otherwise agree, at which time
the Company (or its assignee) shall tender payment for the Shares or
(ii) include payment for the Shares with the Company’s notice to Optionee, if in
writing, or deliver it to Optionee under separate cover. At such closing, the
certificates representing the Shares so purchased shall be delivered to the
Company and canceled or, in the case of payment by the Company by mail, such
certificates shall be deemed to be canceled upon the date of such mailing of the
Company’s payment and, thereafter, shall be promptly returned by Optionee to the
Company by certified or registered mail. Optionee hereby authorizes and directs
the Secretary or Transfer Agent of the Company to transfer the Shares as to
which the Right of First Refusal has been exercised from Optionee to the Company
(or its assignee). Optionee further authorizes the Company to refuse, or to
cause its Transfer Agent to refuse, to transfer or record any Shares to be
transferred in violation of this Agreement. If the Company (or its assignee)
does not elect to purchase the Shares to which the Notice refers, Optionee may
sell or otherwise transfer the Shares to the third party named in the Notice at
the price and on the terms and conditions specified in the Notice or at a higher
price, provided that such sale or transfer is consummated within sixty (60) days
from either (i) the lapse of the Acceptance Period or (ii) the date of the
Company’s notice, whether written or oral, advising Optionee that it does not
intend to purchase the Shares hereunder, whichever occurs first in time and
provided, further, that any such sale or transfer is in accordance with all of
the terms and conditions set forth in this Agreement. In the event the Shares
are not disposed of by the Optionee within said 60-day period, such Shares shall
once again be subject to the Right of First Refusal herein provided.
          (b) Involuntary Transfer. In the event of any transfer by operation of
law or other involuntary transfer (the “Involuntary Transfer”), of all, or a
portion, of the Shares, the Company shall have an option to purchase all of the
Shares transferred (the “Involuntary Transfer Option”). Upon such transfer, the
Optionee and person acquiring the Shares shall promptly notify in writing the
Secretary of the Company of such transfer. The Company (or its assignee) shall
notify Optionee and the person acquiring the Shares as to whether the Company
(or its assignee) wishes to purchase the Shares pursuant to the Involuntary
Transfer Option within thirty (30) days after receipt by the Company of the
written notice of the involuntary transfer of the Shares. If the Company (or its
assignee) elects to purchase said Shares hereunder, it shall set a date for the
closing of the transaction at a place specified by the Company (or its assignee)
not later than thirty (30) days after receipt by the Company of the written
notice of the involuntary transfer of the Shares, or at such later date as the
parties may otherwise agree. At such closing, the Company (or its assignee)
shall tender payment for the Shares and the certificates representing the Shares
so purchased shall be canceled. Optionee hereby authorizes and directs the
Secretary or Transfer Agent of the Company to transfer the Shares as to which
the Involuntary Transfer Option has been exercised from the Optionee to the
Company (or its assignee). Optionee further authorizes the Company to refuse, or
to cause its Transfer Agent to refuse, to transfer or record any Shares to be
transferred in violation of this Agreement.
          (c) Determination of Price. With respect to Shares to be transferred
pursuant

4



--------------------------------------------------------------------------------



 



to the Right of First Refusal where the price is not determined as a result of a
bona fide arms-length transaction by the Optionee under Section 10(a) or the
Involuntary Transfer Option, the price per share shall be a price set by the
Board of Directors of the Company that will reflect the then current fair market
value of the Shares, as determined by the Board of Directors in good faith after
giving consideration to the factors set forth in Section 260.140.50 of Title 10
of the California Code of Regulations or, upon the request of the Optionee, by
an independent appraiser acceptable to both the Company and the Optionee;
provided, that the Optionee shall be required to bear one-half of the cost of
such independent appraisal.
          (d) Intra-family Transfers. Notwithstanding anything to the contrary
contained herein, Optionee shall have the right, at any time and from time to
time during Optionee’s lifetime or upon Optionee’s death, to transfer all or any
portion of Optionee’s Shares (the “Transferred Family Shares”) to Optionee’s
spouse, any of Optionee’s issue, ancestors or descendants, or a trust for the
sole benefit of Optionee, Optionee’s spouse, any of Optionee’s issue, ancestors
or descendants (any such individual or trust is hereinafter referred to as an
“Intra-family Transferee”), provided that the Intra-family Transferee receiving
the Transferred Family Shares executes a consent to be bound by the terms of
this Agreement with respect to the Transferred Family Shares. The Transferred
Family Shares shall be and remain subject to all of the terms and conditions of
this Agreement as were applicable to such Shares immediately prior to their
transfer pursuant to this Section 10(d); without limiting the foregoing, the
obligations hereunder arising out of the possession or ownership of such
Transferred Family Shares shall be binding upon the respective Intra-family
Transferees. For purposes of exercising any rights under this Agreement, the
Company’s right to purchase the Shares of Optionee shall extend to any Shares
owned by an Intra-family Transferee.
          (e) Restriction on Alienation. Any sale, transfer, encumbrance, or
other disposition or purported sale, transfer, encumbrance or disposition of any
of the Shares by Optionee, whether voluntarily, by operation of law or
otherwise, shall be null and void unless the terms, conditions and provisions of
this Agreement are strictly complied with. Optionee further authorizes the
Company to refuse, or cause its Transfer Agent to refuse, to transfer or record
any Shares to be transferred in violation of this Agreement.
          (f) Assignment by Company. The Company’s Right of First Refusal and
Involuntary Transfer Option, at the sole discretion of the Company, may be
assigned in whole or in part to any shareholder or shareholders of the Company.
          (g) Obligations Binding Upon Transferees. All transferees of Shares or
any interest therein will receive and hold such Shares or interests subject to
the provisions of this Agreement, including the Company’s Right of First Refusal
and Involuntary Transfer Option. Any sale or transfer of the Shares shall be
void unless the provisions of this Agreement are met.
          (h) Termination of Rights. The Right of First Refusal and Involuntary
Transfer Option granted the Company by this Section 10 shall terminate at such
time as a public market exists for the Company’s Common Stock (or any other
stock issued to purchasers in exchange for the Shares purchased under this
Agreement). For the purpose of this Agreement, a “public market” shall be deemed
to exist if the Common Stock is listed on a national securities exchange (as
that term is used in the Securities Exchange Act of 1934, as amended), or the

5



--------------------------------------------------------------------------------



 



Common Stock is traded on the over-the-counter market and prices are published
on business days in a recognized financial journal.
          (i) Indebtedness. Any payment by the Company for purchase of Shares
from Optionee, may be made by cancellation of any indebtedness to Company from
Optionee.
          (j) Legends. All certificates representing any Shares of the Company
purchased upon exercise of the Options shall have endorsed thereon the following
legends, or substantially similar legends, in addition to any legends required
by Delaware law or other applicable state or federal securities laws, unless in
the opinion of counsel such legends are no longer necessary:

  (1)   THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO,
OR IN CONNECTION WITH, THE SALE, TRANSFER OR DISTRIBUTION THEREOF. NO SUCH SALE,
TRANSFER OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.     (2)   THESE SECURITIES ARE SUBJECT
TO CERTAIN RESTRICTIONS, INCLUDING A RIGHT OF FIRST REFUSAL OF THE COMPANY, AND
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

          (k) Market Standoff Agreement. The Optionee, if requested by the
Company and an underwriter of Common Stock (or other securities) of the Company,
agrees not to sell or otherwise transfer or dispose of any Common Stock (or
other securities) of the Company held by Optionee during the period not to
exceed one hundred and eighty (180) days as requested by the managing
underwriter following the effective date of a registration statement of the
Company filed under the Securities Act (as hereafter defined), provided that all
officers and directors of the Company are required to enter into similar
agreements. Such agreement shall be in writing in a form satisfactory to the
Company and such underwriter. The Company may impose stop-transfer instructions
with respect to the shares (or other securities) subject to the foregoing
restriction until the end of such period.
     11. The Plan. This Option is subject to, and the Company and Optionee agree
to be bound by, all of the terms and conditions of the Plan as such Plan may be
amended from time to time in accordance with the terms thereof, provided that no
such amendment shall deprive Optionee, without Optionee’s consent, of this
Option or any rights hereunder. Pursuant to the Plan, the Board of Directors of
the Company is authorized to adopt rules and regulations not inconsistent with
the Plan as it shall deem appropriate and proper. A copy of the Plan in its
present form is available for inspection during business hours by Optionee or
the persons entitled to exercise this Option at the Company’s principal office.

6



--------------------------------------------------------------------------------



 



     12. Entire Agreement; Amendment. This Agreement and the Common Stock
Purchase Agreement contains the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous written or oral negotiations and agreements between them
regarding the subject matter hereof. This Agreement may be amended only in
writing signed by each of the parties hereto.

                  CORNERSTONE BIOPHARMA         HOLDINGS, INC., a Delaware
Corporation    
 
           
Dated: [Date]
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        

7



--------------------------------------------------------------------------------



 



OPTIONEE’S ACCEPTANCE
     Optionee acknowledges receipt of a copy of the Plan which is attached
hereto, and represents that Optionee has read and is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all of the terms
and provisions thereof. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board of Directors or the
Committee upon any questions arising under the Plan.

                  OPTIONEE:    
 
            Dated: [Date]   By:
                                                                
 
                Printed Name:                                             
 
           
 
  Address:        
 
     
 
   
 
           
 
                Mailing Address         (if different from above):    
 
                     
 
                     

8